ORDER
PER CURIAM.
Randy Shead (Defendant) appeals from the judgment entered following a jury verdict convicting him of one count of felony rape in violation of Section 566.030 RSMo 1993 and one count of felony sodomy in violation of Section 566.060 RSMo 1993. The trial court sentenced Defendant to a term of 15 years imprisonment on each count, to be served concurrently. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no jurisprudential value. Judgment affirmed in accordance with Rule 30.25(b).
The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 30.25(b).